Title: To Benjamin Franklin from the Eastern Navy Board, 30 July 1779
From: Eastern Navy Board
To: Franklin, Benjamin


Sir
Navy Board Eastern department Boston 30th. July 1779
In Consequence of Orders, from the Honorable Marine Committee at Philadelphia, We have Equipped the Brigantine Mercury Packet Boat, Simeon Samson Esquire Commander, to Convey the dispatches sent us from Congress, to your Excellency, & Count de Vergennes—

We have Ordered Capt. Samson to make sure of the first Port he Approaches on the Coast of France, immediatly to proceed with the Packages himself, to Paris, or deliver them into the hands of a known Agent, to these United States, or some Royal Officer; to be Conveyed in Safety to your hands.
We have further ordered him to Wait your Pleasure, for his return to America.
The latest News papers we have the honor of Inclosing, that we wish Safe to hand, and are with perfect esteem Your Excellencys Most Obedt humble Servts
Wm Vernon. Pret.
His Excellency Benjamin Franklin Esqr. Minister Plenipotentiary for United States of America
 
Notation: W. Vernon Boston 30. juillet 1779.
